 Case 1:19-cr-00122-SOM Document 1 Filed 09/04/19 Page 1 of 4        PageID #: 1


   ORIGINAL                                                FILED IN THE
                                                   UNITED STATES DISTRICT COURT
KENJI M. PRJCE #10523                                  DISTRICT OF HAWAII
United States Attorney                                       SEP 0 1t 2019
District of Hawaii                                 at_2_01clock and·;i min.-P._M
                                                       SUE BEITIA, CLERK
MICHAEL NAMMAR                                                               '-S
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax: (808) 541-2958
E-Mail: michael.nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERJCA

                IN THE UNITED STATES DISTRJCT COURT

                      FOR THE DISTRlCT OF HAWAII                 ZSQM
                                        CR19 ()012
UNITED STATES OF AMERJCA,     )         CR. NO.
                              )
             Plaintiff,       )         INFORMATION
                              )
    vs.                       )         [18 U.S .C. § 371]
                              )
ROBERT STAY,             (01) )
ADEN STAY,               (02) )
                              )
             Defendants.      )
                              )
                              )


                               INFORMATION

The United States Attorney charges:
 Case 1:19-cr-00122-SOM Document 1 Filed 09/04/19 Page 2 of 4         PageID #: 2




                                    Conspiracy

      Introductory Allegations

      At all times relevant to this Information:

      1. Defendants ROBERT STAY (R. STAY) and ADEN STAY (A. STAY)

operated a construction company in Hawaii--Stay and Sons, Inc. (Stay and Sons).

At various times, Stay and Sons conducted business under other names, to include:

NSC Construction, North Shore Cartel, Stay and Sons Equipment Rental and

Service, and North Shore Construction Equipment Services.

      2. The Internal Revenue Service ("IRS") was an agency of the United States

Department of Treasury. The IRS had responsibility for the assessment,

ascertainment, computation and collection of federal income taxes, including

individual income taxes.

      The Conspiracy

      From a precise date unknown, but by at least January 2006, and continuing

to in or about November 2014, within the District of Hawaii and elsewhere,

ROBERT STAY and ADEN STAY, the defendants, did knowingly conspire with

each other to defraud the United States for the purpose of impeding, impairing,

obstructing and defeating the lawful governmental functions of the IRS in the



                                          2
 Case 1:19-cr-00122-SOM Document 1 Filed 09/04/19 Page 3 of 4           PageID #: 3




ascertainment, computation, assessment, and collection of revenue, namely,

income taxes.

      Manner and Means of the Conspiracy

      During the conspiracy, the defendants concealed funds and income from the

IRS. The defendants did so by, among other things: ( 1) filing false federal

income tax returns for R. STAY, (2) structuring cash withdrawals from bank

accounts to avoid reporting the cash withdrawals to the IRS, (3) submitting false

information to the IRS related to an audit, (4) submitting false information to the

IRS related to payment plans, and (5) submitting false Form W-4s to the IRS.

      As a result of the conspiracy, R. STAY and A. STAY caused the IRS to fail

to collect at least $3,000,000 in income tax payments.

      Overt Acts

      In furtherance of the conspiracy and to effect the objects thereof, R. STAY

and A. STAY committed various overt acts, including the following:

      1.     On or about January 23-26, 2006, R. STAY and A. STAY conducted

eight cash withdrawals from the Bank of Hawaii in a manner to prevent the filing

of a Cash Transcript Report.

      2.     On or about March 18, 2008, A. STAY submitted a false Form W-4 to

the IRS.

                                          3
..
 _    Case 1:19-cr-00122-SOM Document 1 Filed 09/04/19 Page 4 of 4           PageID #: 4




           3.    On or about December 12, 2011, R. STAY submitted false tax returns

     to the IRS for tax years 2009 and 2010.

           4.    On or about June 15, 2012, A. STAY submitted a signed statement to

     the IRS to substantiate false business expenses reported by R. STA Y on R.

     STA Y's false 2008 tax return.

           5.    On or about May 13, 2013, R. STAY submitted a false tax return to

     the IRS for tax year 2011.

           6.    On or about November 3-5, 2014, R. STAY and A. STAY conducted

     three cash withdrawals from the Bank of Hawaii in a manner to prevent the filing

     of a Cash Transcript Report.

           All in violation of Title 18, United States Code, Section 3 71.

           DATED: September t/~, 2019, Honolulu, Hawaii.



     KENJI M. PRICE
     United States Attorney
     District of Hawaii


     MICHAEL NAMMAR
     Assistant United States Attorney

     United States v. Robert Stay and Aden Stay
     Information
     Cr.No.

                                               4
